Citation Nr: 1025750	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a bilateral foot 
condition.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  
The Veteran's awards and decorations include the Combat 
Infantryman Badge (CIB), among others.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied the benefits sought on appeal.

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
August 2007. 

In December 2007 and April 2009 the Board remanded the matter for 
additional development.  That development having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition.

The issue of entitlement to service connection for vision 
problems as secondary to service-connected diabetes 
mellitus, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
See VA Form 21-4138, May 2010.  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  




FINDINGS OF FACT

1. The most probative evidence indicates that the Veteran's 
current headache disability, diagnosed as tension headaches, is 
not causally related to his active service or any incident 
therein, to include herbicide exposure.  

2. The most probative evidence indicates that the Veteran's 
current bilateral foot disability, diagnosed as tinea pedis, is 
not causally related to his active service or any incident 
therein, to include herbicide exposure.  

3. The Veteran was awarded a Combat Infantryman Badge (CIB) and 
his combat related stressors are conceded; resolving reasonable 
doubt in his favor, the medical evidence shows a confirmed 
diagnosis of PTSD related to such stressors.


CONCLUSIONS OF LAW

1. No current headache disability was incurred in or aggravated 
by service, to include on a presumptive basis due to herbicide 
exposure. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2009).

2. No current bilateral foot condition, diagnosed as tinea pedis, 
was incurred in or aggravated by service, to include on a 
presumptive basis due to herbicide exposure. 38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2009).

3. With resolution of reasonable doubt in the Veteran's favor, 
PTSD was incurred as the result of service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in July 2001, 
August 2003, June 2008 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
The letter of June 2008 specifically provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should his claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred. Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has had two hearings, one before the RO and one before the 
Board.  He has been afforded multiple VA examinations in 
connection with his claims.  Moreover, in December 2008 the 
Veteran indicated he has no additional evidence to submit.  For 
the foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Service Connection

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.

The law provides that the Veteran who, during active military, 
naval or air service, served in the Republic of Vietnam during 
the Vietnam Era is presumed to have been exposed during such 
service to certain herbicidal agents (e.g., Agent Orange) unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during service. If the Veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent with 
chloracne, Type II diabetes (also known as Type II diabetes 
colitis or adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutaneous tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchitis, laryngitis 
or trachea) and soft tissue sarcomas, other than osteosarcoma, 
chondrosarcoma Kaposi's sarcoma, or mesothelioma. 38 C.F.R. § 
3.309(e).

Here, it is noted that the Veteran's DD Form 214 confirms he 
served in Vietnam during the Vietnam era, so it is presumed he 
was exposed to a herbicide agent - such as Agent Orange, while 
there. 38 C.F.R. § 3.307(a)(6), 3.313(a).  However, the Board 
finds that service connection cannot be awarded on a presumptive 
basis for either the Veteran's migraine disability or foot 
condition (diagnosed as tinea pedis) because these conditions are 
not included in the enumerated list of diseases eligible for 
presumptive service connection as due to herbicide exposure. 38 
C.F.R. §3.309(e).  The Board notes there is no positive 
association between exposure to herbicides and any condition for 
which the Secretary of Veteran's Affairs (Secretary) has not 
specifically determined that a presumption of service connection 
is warranted. See Notice, 59 Fed. Reg. 341-46 (1994).

With respect to the issue of posttraumatic stress disorder, 
service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with Sec. 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
Veteran was a prisoner-of-war under the provisions of Sec. 3.1(y) 
of this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304 (f).

I. Migraine Headaches  Factual Background  

The Veteran contends that his headache disability began while on 
active duty in Vietnam; he believes that service connection for 
such disability should be granted on either a direct or 
presumptive basis. See Hearing Transcript, pp. 25-26. 

At the outset, it is noted that service connection cannot be 
awarded on a presumptive basis for the Veteran's migraine 
disability because this condition is not included in the 
enumerated list of diseases eligible for presumptive service 
connection as due to herbicide exposure. 38 C.F.R. §3.309(e).  

Nevertheless, while the Board finds that the Veteran is unable to 
substantiate his service connection claim on a presumptive basis, 
the Board is obligated to consider the Veteran's claim on a 
direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

With respect to in-service findings, the Veteran's service 
treatment records are silent as to diagnoses or treatment 
relating to a headache disability.  A March 1969 treatment note 
reflects that the Veteran reported seeing "stars" at times and 
that he had accompanying right ear pain.  He was diagnosed with 
otitis media.  A May 1969 treatment note shows complaints of 
dizzy spells, but they were noted to as existing prior to service 
(EPTS); a contemporaneous physical examination of the Veteran was 
revealed no significant abnormalities or findings related to a 
headache disability.  On his July 1970 Report of Medical History 
report, the Veteran indicated that he had "frequent or severe 
headaches."  However, upon separation examination in July 1970, 
clinical evaluations of the neurological system and head were 
normal.  

The first post-service complaints of headaches are not shown 
until July 1991.  At that time, the Veteran reported that he had 
been having headaches for approximately 25 years, two times per 
week.  He denied having any type of head injury.  The assessment 
was severe headaches.  In July 1992, the Agent Orange Registry 
form indicates a diagnosis of "chronic headaches secondary to 
old injury."  There are no other subjective or objective 
findings related to this diagnosis. 

In an October 2003 letter from the Veteran's lawyer, it was 
reported that the Veteran's migraines occurred two to three times 
per month, and that they started in-service.  The headaches were 
also accompanied by flashbacks and dim vision.  He stated that 
the headaches kept him unemployable.  See Letter from N. L. 
Presson, October 3, 2003.  

VA outpatient treatment records dated from July 2005 to April 
2010 show intermittent complaints of headaches.  For example, a 
September 2005 treatment note indicates that the Veteran was 
being treated for "chronic headaches of undetermined cause."  A 
July 2005 MRI brain scan conducted for chronic headaches was 
unremarkable.  An August 2006 neurology consultation note shows 
that the Veteran reported having headaches since 1969, which were 
mild to severe in nature, and presently associated with episodes 
of memory loss; he denied having photopsia, photophobia, 
sonophobia, nausea, and vomiting associated with the headaches.  
It was noted that he underwent a neurologic diagnostic 
investigation at Emory Hospital in 2004 or 2005; the Veteran 
stated that all tests were within normal limits at that time.  
The VA physician provided a diagnoses of mixed headache syndrome 
(mixed vascular and tension-type headache).  An October 2007 
optometry consult shows that the reported a longstanding history 
of headaches.  After physical examination of the Veteran, the 
optometrist provided a diagnosis of headaches, but expressly 
stated that they were not visually related.  An August 2008 VA 
treatment note again shows complaints of headaches, by history, 
with unknown etiology.  

The Veteran was afforded a VA examination in August 2009.  He 
again reported that he had been experiencing headaches since 
service, and that currently has incapacitating headaches at least 
one to two times per week.  Physical examination revealed no 
focal or neurological deficits.  The impression was mixed 
headache syndrome (mixed vascular and tension-type headache).  
The examiner noted that such headaches were often confused with 
migraine type headaches.  

In February 2010, the Veteran was afforded a second VA 
examination.  He reported that he first developed headaches while 
serving in Vietnam, and that he believed they were due to Agent 
Orange exposure.  He stated that the headaches lasted "months" 
and that they were moderate, although not prostrating in nature.  
Physical examination demonstrated no motor or sensory deficits.  
A contemporaneous CT scan of the head revealed mucosal thickening 
in the maxillary and ethmoidal sinuses, which was representative 
of sinusitis.  The examiner provided a diagnosis of headache 
disorder, tension-type, and sinusitis.  

With respect to nexus, the VA examiner opined that it was less 
likely than not that the Veteran's headache condition had its 
onset during service, or that it was otherwise causally related 
to his active service, to include herbicide exposure.  He 
reasoned that, based on a physical examination and review of the 
claims file, the Veteran had a history of tension-type headaches 
which were aggravated by the confirmed sinusitis.  Further, the 
symptoms described by the Veteran did not conform to migraine-
type headaches, and the examiner was otherwise unable to 
corroborate a diagnosis from the service treatment records.  He 
also stated that the ear pains noted in-service were due to 
otitis media, and not headaches.  With respect to herbicide 
exposure, he reasoned that there was no known cause-effect 
relationship between Agent Orange exposure and migraine 
headaches.  

Analysis 

After carefully reviewing the record on appeal, the Board finds 
that the preponderance of the evidence is against the claim of 
service connection for headaches.  

In so finding, the Board acknowledges the Veteran's statements 
that he has suffered from headaches on a continuous basis since 
service.  Indeed, at his hearing before the undersigned, he 
testified that he started having migraines while he was in 
Vietnam and that they persist to the present day.  See Hearing 
Transcript, August 2007, p. 26.  The Veteran is competent to 
describe his claimed in-service and post-service headache 
symptoms, although he is not competent to attribute those 
symptoms to a particular diagnosis, such as migraines.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's 
lay statements relating what a medical professional told him or 
her, filtered as they are through a lay person's sensibilities, 
are simply too attenuated and inherently unreliable to constitute 
competent medical evidence to support a claim).  

Once evidence is determined to be competent, the Board must 
determine whether the evidence also is credible.  The former, the 
Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

Here, the Board finds that the Veteran's contentions of 
continuous headache symptomatology since service are outweighed 
by the other post-service evidence of record which, as a whole, 
indicates he did not report headache symptoms until 1991, 
approximately 21 years after service separation.  The U.S. Court 
of Appeals for the Federal Circuit has held that a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service-
connection claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Accordingly, the Board affords the Veteran's lay statements less 
probative weight in light of the lack of corroborating medical 
evidence for so many years after service.  This is especially so 
considering the normal findings upon separation from service in 
1970.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical evidence.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The Board also finds that in this instance, the provisions of 
38 C.F.R. § 3.304(f) does not apply as the Veteran's statements 
that his headaches are related to service are not premised on a 
claimed stressor.  

The Board further notes that in connection with his claim, the 
Veteran was afforded a VA examination in August 2009 and February 
2010.  After examining the Veteran, considering his description 
of his headaches, and reviewing the claims folder, the February 
2010 examiner diagnosed the Veteran as having tension headaches 
(which were aggravated by sinusitis).  The examiner concluded 
that the Veteran's current headaches are less likely than not 
related to his military service, to include herbicide exposure.  
In that regard, he noted that the Veteran's service treatment 
records contained no evidence that would support a finding of 
migraine-type headaches.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered by a 
medical professional who has expertise to opine on the matter at 
issue in this case.  In addition, the examiner addressed the 
Veteran's contentions, based his opinion on a review of the 
claims folder, including the most pertinent evidence therein, and 
provided a rationale for his opinion.  Finally, the Board notes 
that there is no medical evidence of record which contradicts 
this medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (discussing factors for determining probative value of 
medical opinions).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for headaches.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

II. Skin Disorder of the Bilateral Feet 

The Veteran contends that his skin disorder of the bilateral 
feet, diagnosed as tinea pedis, is either directly related to 
service (i.e., "jungle rot"), or that it is otherwise due to 
exposure to Agent Orange or other toxic herbicide agents during 
his military service, and in particular while stationed in 
Vietnam.  He has reported continuous symptomatology since his 
discharge from service in 1970.  See Hearing Transcript, pp. 17-
21.  

Again, at the outset it is noted that service connection cannot 
be awarded on a presumptive basis for the Veteran's tinea pedis 
disability because this condition is not included in the 
enumerated list of diseases eligible for presumptive service 
connection as due to herbicide exposure. 38 C.F.R. §3.309(e).  

The Veteran's service treatment records are completely silent as 
to complaints, treatment, or diagnoses relating to a foot 
condition, "jungle rot," or tinea pedis.  On his separation 
Report of Medical History, he expressly denied having foot 
trouble or skin diseases.  Likewise, his July 1970 separation 
examination reflected normal skin and lower extremity clinical 
evaluations.  

Following separation in 1970, the first post-service evidence of 
skin problems relating to the feet is not shown until November 
1993.  In particular, a November 1993 VA medical record shows 
that the Veteran had some scaling on the sides and soles of the 
feet and toes.  The examiner suspected that the condition was 
related to chronic tinea pedis and prescribed several medications 
to control the fungus.  Another VA clinical record of the same 
date shows a report of dry, flaky skin of the bilateral feet, 
with a tinea pedis diagnosis.  

Here, it is briefly noted that the Veteran underwent an Agent 
Orange examination in July 1992 and that he reported skin 
"shedding" of the face and head areas (but not feet).  The 
examiner stated that the Veteran had "no skin lesions at 
present."  VA treatment records dated from 2001 to the present 
show continued complaints and treatment relating to rashes and 
dry, flaky skin on the feet, fungus between the toes, and 
discolored/thickened toe nails.  Pertinent diagnoses included 
dermatitis, severe tinea pedis with zerosis and onychomycosis of 
the nails.  See VA Outpatient Treatment Records, February 2001, 
August 2005, July 2007; March 2008.  

In an October 2003 letter from the Veteran's former lawyer, it 
was stated that the Veteran's foot problems looked like "jungle 
rot" and that the condition started in-service.  See Letter from 
N. L. Presson, October 3, 2003.  

The Veteran was afforded a VA examination in August 2009.  He 
reported that he first developed athlete's foot while in Vietnam, 
and that it slowly started to spread from the feet to his hands.  
He stated that creams and powders would temporarily improve the 
condition and then it would flare-up again.  Physical examination 
of both feet revealed scaling, with some maceration, and 
onychomycosis involving all nails of both feet.  The examiner 
provided a diagnosis of tinea pedis, bilateral feet. 

The Veteran was again examined by VA in February 2010.  He again 
reported that the foot condition started in-service and that it 
was due to Agent Orange exposure.  Physical examination revealed 
rash and pruritis on the soles of both feet.  The diagnosis was 
tinea pedis.  The examiner opined that the Veteran's chronic 
tinea pedis was less likely as not to have had its onset in-
service, or that it was otherwise causally related to service, 
including herbicide exposure.  In so finding, he reviewed the 
Veteran's claims file, including his service treatment records, 
and noted that enlistment examination and separation examination 
disclosed no skin or foot problems.  Thus, he reasoned that a 
tinea pedis diagnoses could not be corroborated by the service 
treatment records.  



Analysis 

The Board finds that service connection for a skin condition of 
the bilateral feet on a direct basis, to include as due to 
herbicide exposure, is not warranted.  

Again, as indicated above, the Veteran denied symptoms such as 
skin diseases and foot trouble on his July 1970 service 
separation examination, and no chronic disabilities were found.  
These statements are entirely consistent with the post-service 
medical record, showing no treatment for the claimed disorder 
until more than two decades following service.  Again, the Board 
finds that the provisions of 38 C.F.R. § 3.304(f) do not apply as 
the Veteran's statements that his skin disorder is related to 
service are not premised on a claimed stressor.  

There is no dispute that the Veteran is presently receiving 
treatment for tinea pedis.  What he must still show to establish 
service connection for his bilateral foot disorder is that such 
condition is related to his service.  

There is no competent (medical) evidence in the record of a 
possible nexus between the Veteran's current bilateral foot 
condition and service.  VA outpatient treatment records only note 
the diagnosis of tinea pedis and onychomycosis and report 
treatment of such diseases; there is nothing in these records to 
suggest that his tinea pedis or onychomycosis may be related to 
his service, or any foot complaints or problems noted therein.  
Significantly, the earliest clinical notation of tinea pedis of 
record is in 1993 when "suspected" tinea pedis was assessed.  A 
lengthy time interval between service and the earliest post-
service notation of a disability for which service connection is 
sought is, of itself, a factor against a finding of service 
connection. See Maxson, supra.  Here, the interval between the 
Veteran's discharge from service and the initial clinical 
notation of tinea pedis in 1993 is some 21 years.

Furthermore, the February 2010 VA examination report is the only 
competent (medical opinion) evidence in the record that 
specifically addresses whether the Veteran's current tinea pedis 
is related to his military service, to include herbicide 
exposure.  The examiner reviewed the Veteran's service treatment 
records, and opined that it was less likely than not that the 
onset of the tinea pedis was during service, or that it was 
otherwise causally related to active service, including herbicide 
exposure.  As this opinion was by a physician (who would be 
qualified to provide it), is based on a review of the record, and 
includes an explanation of the rationale for the opinion, it has 
substantial value.  Because there is no competent evidence to the 
contrary, the Board finds the opinion persuasive.

The Board acknowledges the Veteran's contentions that he has 
tinea pedis, or jungle rot, of the bilateral feet as a result of 
his active duty service.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness. Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also held 
that lay persons, such as the Veteran or his former attorney, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause of a 
disability that may be related to service. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  Here, the Veteran is capable of reporting symptoms 
such blisters and dry, scaly feet, but neither the Veteran nor 
his former attorney is competent (i.e., professionally qualified) 
to offer an opinion as to the cause of this condition.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

III. PTSD  

The Veteran is claiming service connection for PTSD.  It is noted 
that he has been consistently diagnosed with this disability by 
VA over the past several years.  In this regard, it is noted that 
a compensation examination dated in August 2009, as well as VA 
treatment records dated in November 2005, and June 2006, show a 
diagnosis of PTSD that is believed related to the Veteran's 
service in Vietnam (combat).  

Here, it is briefly noted that while the August 2009 VA examiner 
found that the Veteran met the diagnostic criteria for a 
diagnosis of PTSD, the February 2010 VA examiner concluded that 
he did not.  Resolving reasonable doubt in his favor, the Board 
finds that the record supports a finding that he meets the PTSD 
criteria. 

Even if he did not meet those criteria, the record documents 
other psychiatric disabilities (i.e., anxiety disorder), and 
hence, a current disability is demonstrated. See Clemons v. 
Shinseki, No. 07- 0558 (Feb. 17, 2009) (holding that a claim for 
service connection for PTSD encompasses a claim for service 
connection for a psychiatric disability no matter how it is 
diagnosed).

Therefore, the only question to be resolved by the Board 
concerning this issue is whether the Veteran has an in-service 
stressor that can be utilized as a basis for the establishment of 
service connection. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary depending on 
whether or not the Veteran was engaged in combat with the enemy. 
Where it is determined, through recognized military citations or 
other supportive evidence, that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the Veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the Veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  Where, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy, or that the Veteran did engage in combat 
with the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor. 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  See also 38 C.F.R. 
§ 3.304(f).  

At his August 2007 hearing, the Veteran contended that around 
January 1970 he was a witness to a friendly fire accident in 
which a soldier was killed.  The Veteran also testified that 
between August and December 1969, a fellow look-out soldier was 
killed.  He indicated that these events took place in Quan Loi, 
near the Cambodian border.  He also provided general testimony 
and statements regarding the effect of witnessing shooting during 
combat. See Hearing Transcript, p. 39.  

Again, the Veteran's DD Form 214 confirms service in Vietnam and 
he was awarded various decorations including the CIB, which 
establishes combat participation.  Thus, the Veteran's lay 
statements are considered sufficient to establish the necessary 
stressor and, when combined with the multiple diagnoses of PTSD 
found in the medical evidence, are sufficient to establish 
service connection for PTSD.  As such, with resolution of 
reasonable doubt in his favor, the claim is allowed. 


ORDER

Entitlement to service connection for a headache disability is 
denied.  

Entitlement to service connection for a bilateral foot condition, 
diagnosed as tinea pedis, is denied. 

Entitlement to service connection for PTSD is granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


